FILED
                              NOT FOR PUBLICATION                           MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LESLY XIOMARA VILLEDA-                            No. 07-72160
MELARA; et al.,
                                                  Agency Nos. A098-599-022
               Petitioners,                                   A098-599-023
                                                              A098-599-024
  v.                                                          A098-599-025

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Lesly Xiomara Villeda-Melara, Karla Yolanda Villeda-Melara, Seila Zulema

Villeda-Melara, and Carmen Maria Villeda-Melara, all natives and citizens of

Honduras, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum and withholding of removal. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006), and we deny in part and dismiss in part the

petition for review.

        Substantial evidence supports the agency’s finding that Karla and Lesly

failed to establish past persecution or a well-founded fear of persecution on

account of a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740-41

(9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). Petitioners’ contention

that they are members of a particular social group comprised of “young women

opposed to gang violence” was not raised to the agency. See Velasco-Cervantes v.

Holder, 593 F.3d 975, 978 n.3 (9th Cir. 2010) (no jurisdiction to review

unexhausted political opinion claim). In addition, we lack jurisdiction to review

any challenge to the agency’s denial of Seila’s and Carmen’s asylum applications

because they did not exhaust the issues before the BIA. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004). Accordingly, the petitioners’ asylum claims

fail.




                                          2                                     07-72160
        Because petitioners failed to meet the lower burden of proof for asylum,

their claims for withholding of removal necessarily fail. See Zehatye, 453 F.3d at

1190.

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                  07-72160